DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Foreign priority has been given based on App No. KR10-2018-0096705 (filed 20 August 2018) and KR10-2019-00099452 (filed 14 August 2019).



Claim Objections
Claim 3 is objected to because of the following informalities: the claim utilizes the term “query”. This should be “inquiry”.  Appropriate correction is required.
Claims 8 and 17 are objected to because of the following informalities: the claims recite “[transmitting] an inquiry message inquiring whether the received knowledge information is stored in a personal knowledge database corresponding to a user using the first electronic device…and [storing] the received knowledge information in the personal knowledge database corresponding to the user using the first electronic device based on a confirmation message being received from the first electronic device…”. Please modify the language in accordance with, e.g., Specification, [0087], the processor may receive the inquiry message inquiring whether to register the knowledge information in the [personal knowledge base] PKB”. For example, change the language to “whether the received knowledge information should be [[is]] stored…” or “whether to store the received knowledge information ”.  Appropriate correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception (i.e., an abstract idea) without significantly more).
	Independent claims 1 and 10 recite certain methods of organizing human activity of “receiving knowledge information from a first electronic device; storing the received knowledge information in a personal knowledge base corresponding to a user using the first electronic device; transmitting a response to an inquiry to obtain the knowledge information to at least one second electronic device based on the knowledge information stored in the personal knowledge database…; [and] receiving feedback information to the response from the at least one second electronic device”. This encompasses an activity between a person and a computer, or alternatively, an activity that involves multiple people (i.e., due to the claims pertaining to essentially the collaborative storage and sharing of knowledge information between multiple users).
	Dependent claims 2 and 11 recite certain methods of organizing human activity of “storing of the knowledge information in the global knowledge database…[is] based on the feedback information indicating that the response to the inquiry is true…”, as this encompasses an activity between a person and a computer (i.e., the feedback), or alternatively, an activity that involves multiple people (i.e., if more than one feedback is solicited).
	Dependent claims 3 and 12 recite certain methods of organizing human activity of “filtering the knowledge information…based on the feedback information indicating that the response to the query is true…”, as this encompasses an activity between a person and a computer (i.e., the feedback), or alternatively, an activity that involves multiple people (i.e., if more than one feedback is solicited).
	Dependent claims 4 and 13 recite certain methods of organizing human activity of “wherein the response to the inquiry includes at least one of information indicating that the response is a personal opinion and information indicating that the response is fake”, as this involves managing interactions between people (i.e., indicating that the response involves another person’s opinion or another person’s fake response is as such).
	Dependent claims 5 and 14 recite certain methods of organizing human activity of “transmitting the response to the inquiry and information on a probability that the response is true to a third electronic device based on the knowledge information stored in the global knowledge database and the feedback information based on the inquiry … after the knowledge information is stored in the global knowledge database”, as this encompasses an activity between a person and a computer (i.e., the feedback), or alternatively, an activity that involves multiple people (i.e., the use of a global knowledge database, whose informational contents were based on the personal knowledge bases of one or more electronic devices).
	Dependent claims 6 and 15 recite certain methods of organizing human activity of “wherein the global knowledge database is provided in a plurality of user groups, in the storing, the knowledge information is stored in a global knowledge database corresponding to a user group to which the user using the first electronic device and a user using the second electronic device belong”, as this encompasses an activity that involves multiple people (i.e., the use of a global knowledge database, whose informational contents were based on the personal knowledge bases of the user group).
	Dependent claims 7 and 16 recite certain methods of organizing human activity of “transmitting the response to the inquiry to a fourth electronic device based on the knowledge information stored in the global knowledge database corresponding to the user group ... the knowledge information being received from the fourth electronic device used by another user belonging to the user group”, as this encompasses an activity between a user and a computer (i.e., retrieving information) and an activity involving multiple people (i.e., the use of a global knowledge database, whose informational contents were based on the personal knowledge bases of the user group, where the user of the fourth electronic device also belongs to that user group).
	Dependent claims 8 and 17 recite certain methods of organizing human activity of “transmitting an inquiry message inquiring whether the received knowledge information is stored in a personal knowledge database corresponding to the user using the first electronic device to the first electronic device; and storing the received knowledge information in the personal knowledge database corresponding to the user using the first electronic device based on a confirmation message being received from the first electronic device”, as this encompasses an activity between a user and a computer (i.e., soliciting confirmation from a user as to whether they want to store their knowledge information in a personal knowledge database).
	Dependent claims 9 and 18 recite “filtering the knowledge information in the personal knowledge database based on the knowledge information obtained from the first electronic device including one or more of antisocial information, personal information, or fake information”, as this encompasses managing interactions between people (i.e., filtering personal, antisocial, or fake information provided by users).
	Accordingly, the claims recite an abstract idea.

	The judicial exception is not integrated into a practical application of that idea.
	In particular, the claims recite the use of a server (claims 1 and 10), electronic devices (claims 1, 5-8, 10, and 14-17), a communication interface comprising communication circuitry (claim 10), a memory configured to include at least one instruction (claim 10), and a processor executing the instructions stored in the memory (claim 10). These are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
	The claims also recite the use of a “global knowledge database” and a “personal information database”. However, these databases are wholly generic in their implementation, and do nothing more than (1) describe the type of information contained within them, which is nothing more than an insignificant field-of-use limitation (since the claims do not purport to limit the databases to any particular manner of storing the information, e.g., how the information is organized that is specific to the type of information contained within the databases), and (2) perform extra-solution activities of storing data.
	
	Independent claims 1 and 10 recite the use of “knowledge information”. This is nothing more than an insignificant field-of-use limitation, describing the context rather than a particular manner of achieving a result.
	The independent claims also recite receiving and storing data into a database. This is nothing more than an insignificant extra-solution activity. The independent claims then state transmitting information obtained from the personal knowledge database based on a received inquiry (i.e., three additional element steps of “receiving”, “retrieving” and “transmitting” information), which is nothing more than reciting, at a high level of generality, the step of searching for relevant information. However, the claims do not purport to explain how—by what particular process or structure—the searching is performed, and thus at best, when in its currently high-level form, is nothing more than reciting the abstract idea of searching/retrieving information from a database. Additionally, the “receiving” an inquiry step, and “transmitting” the result of the search step, are nothing more than an insignificant extra-solution activities.
	The independent claims also recite receiving feedback information to the response, and storing the provided response (i.e., the knowledge information) into a global knowledge database based on that feedback information. However, firstly, the idea of providing feedback information is a system that depends on human intelligence. However, systems that depend for their operation on human intelligence alone is not in and of itself patentable.1 Thus, receiving that feedback information which results in the storage of it, when claimed at a high level of generality, is still abstract, as the storing (or not storing) of the data depends on human intelligence (i.e., feedback received from the second electronic device).
	
	Similar to the independent claims, dependent claims 2 and 11 recite that information is stored in the global knowledge database when the feedback information indicating the response to the inquiry is true is equal to or greater than a first threshold value. But this simply restates what was already determined to be an abstract idea—namely, that the storage of the knowledge information is dependent on human intelligence alone. As a matter of law, narrowing or reformulating an abstract idea does not add “significantly more” to it.2 Additionally, even with the use of a “threshold”, this is nothing more than an attempt to limit the claims to a particular technological environment—namely, the realm of computers (since computers need a quantitative threshold, i.e., a threshold value, for determining how to classify data into one category or another).

	Similar to dependent claims 2 and 11, dependent claims 3 and 12 recite that the knowledge information is filtered based on feedback information indicating that the response to the query is true is less than a second threshold value. However, as indicated previously, this simply restates what was already determined to be an abstract idea—namely, that the knowledge information to be included is based on human intelligence alone. As a matter of law, narrowing or reformulating an abstract idea does not add “significantly more” to it. Similarly, to reiterate from above, even with the use of a “threshold”, this is nothing more than an attempt to limit the claims to a particular technological environment—namely, the realm of computers (since computers need a quantitative threshold, i.e., a threshold value, for determining how to classify data into one category or another).

	Dependent claims 4 and 13 recite that the response includes information indicating that the response is at least one of a personal opinion, or fake. However, similarly, this only limits the claims to a particular type of information rather than, e.g., a particular technical process or manner as to how the system knows that the data is a personal opinion or fake. Thus, such a limitation is nothing more than an insignificant field-of-use limitation, describing the context rather than a particular manner of achieving a result.

	Dependent claims 5 and 14 recite the use of “information on a probability that the response is true to a third electronic device based on the knowledge information stored in the global knowledge database and the feedback information based on the inquiry”, which is transmitted in addition to the response to the inquiry. However, firstly, there are no limitations confining the claim to any particular manner by which such probability of a true response is determined, only that somehow it exists based on knowledge information stored in the global knowledge database and feedback information based on the inquiry. It cannot be ascertained how such information was calculated, i.e., by what method or process, nor can it even be ascertained what component of the system is performed this determination. Thus, such a limitation amounts to nothing more than transmitting data (which is an insignificant post-solution activity), the specific type of data (“information on a probability that the response is true”) being a type of insignificant field-of-use limitation, describing the context rather than a particular manner of achieving the result.

	Dependent claims 6 and 15 recite the use of a global knowledge database (which had previously been addressed to be wholly generic in its implementation, and thus the database itself does not amount to significantly more). The claims further state that the information is stored corresponding to a user group. Similar to what was previously stated, solely attempting to limit the type of data contained within the database, does not amount to significantly more. The type of data, by itself, does not purport to improve the database itself, e.g., changing any corresponding implementation, function, or structure of the database. Thus, this limitation describes nothing more than an insignificant field-of-use limitation, describing the context rather than a particular manner of achieving the result.

	Dependent claims 7 and 16 recite transmitting a response to a user stored in the global knowledge database corresponding to the user group when another user of the same user group submits an inquiry. This is nothing more than an attempt to limit the claims to a particular field-of-use or technological environment (i.e., attempting to narrow the claims to user groups). However, because this does not limit the claims to a particular manner or technical process of achieving the claimed steps, describing only the context rather than a particular manner of achieving a result. Thus, this is nothing more than mere narrowing of what are otherwise still abstract concepts. As a matter of law, narrowing or reformulating an abstract idea does not add “significantly more” to it.

	Dependent claims 8 and 17 recite transmitting an inquiry message to an electronic device to store the knowledge information in the personal knowledge database after a confirmation message is received. This is essentially mere narrowing of what is otherwise an abstract process—namely, that the determination to store (or not to store) knowledge information is wholly dependent on human intelligence alone. Merely narrowing the claims to include an inquiry message and confirmation message does not further describe the particular technical process or structure by which any of the claimed steps are implemented, such as how the system might store the knowledge information in a particular structure. As a matter of law, narrowing or reformulating an abstract idea does not add “significantly more” to it.

	Dependent claims 9 and 18 recite filtering knowledge information in the personal knowledge database including one or more of antisocial information, personal information, or fake information. Firstly, the claimed step of the type of data that is being filtered (i.e., antisocial information, personal information and/or fake information), is nothing more than an insignificant field-of-use limitation. The claims do not purport to explain how the system makes such determinations about the information (e.g., there are no limitations confining the claims to a particular manner of determining how the knowledge information is determined to be antisocial, personal, or fake). Thus, the type of information being filtered only describes the context rather than a particular manner of achieving a result.
Secondly, when stripped of this insignificant field-of-use limitation, the filtering step is recited at a high level of generality; there is no particular means by which the filtering step is accomplished. Thus, such a “filtering” step is directed to an abstract concept, as there is no restriction on how the result is accomplished, and the mechanism is not described3. Even when taking the filtering step and field-of-use limitation together, the filtering step only broadly states the type of information that is being filtered, which is nothing more than mere narrowing of what is otherwise still an abstract concept. See SAP Am. Inc. v. InvestPic, LLC (“limitations of the claims to a particular field of information…does not move the claims out of the realm of abstract ideas”).

	Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims, therefore, are directed to an abstract idea.

	The claims do not contain any additional elements that are sufficient to amount to significantly more than the judicial exception

	As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of server, communication circuitry, memory, instructions, and processor, amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
	The claims variously recite receiving information, storing information, retrieving information, and transmitting information. Stripped of their insignificant field-of-use limitations (which was addressed in the previous step), the claims thus do no more than recite insignificant extra-solution activities of receiving, storing, retrieving, and transmitting data, steps which are also well-understood, routine, and conventional in the realm of computers. See MPEP 2106.05(d)(II) (“Receiving or transmitting data over a network, e.g., using the Internet to gather data”). See also MPEP 2106.05(d)(II) (“Storing and retrieving data in memory”).
	
	When viewed as an ordered combination, the claims and their additional elements do not amount to significantly more than the judicial exception. Firstly, the claims recite the steps at a high level of generality and not a specific means for performing these functions, and encompass methods of organizing human activity by managing relationships between one or more persons and a computer. Even with the use of computers, it does not change the analysis that the claims are directed to an abstract idea. See, e.g., Ultramercial (“…the transfer of content between computers is merely what computers do and does not change the analysis”). Accordingly, the claims recite an abstract idea.
	Secondly, even with the additional elements, the claim limitations fail to restrict how the goal is accomplished. The additional elements are primarily directed to insignificant field-of-use limitations, describing the context rather than a particular manner of achieving or implementing any of the steps (e.g., the use of certain types of data do not attempt to restrict the claims to any particular manner of performing the steps, organizing or structuring the data, or improve the functioning of a computer, database, or networked system).
Thus, when stripped of its insignificant field-of-use limitations, the claims do nothing more than recite a series of insignificant extra-solution activities which were found to be directed to well-understood, routine, and conventional computing activities—namely, receiving, transmitting, storing, and retrieving data—some of the most basic functions of a computer (e.g., electronic recordkeeping).4 See also, e.g., Ultramercial v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014) (where even with the claims having steps regarding receiving a request from a consumer to view the ad, facilitating display of the ad, allowing the consumer to access the media, updating an activity log, and receiving payment from the sponsor of the ad, such claims were still found by the court to be abstract).
	None of these additional elements, when taken in combination with the abstract steps recited in the claims, further limit how—by what technical process or structure—the apparatus operates to monitor/detect and respond to changes in the networked environment.
Thus, even when the claim elements are considered as a combination, they add nothing that is not already present when the elements are considered separately. There is nothing inventive about any of the claim details, individually or in combination, that are not themselves in the realm of abstract ideas.
Thus, for at least the aforementioned reasons, the claims are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., an abstract idea) without significantly more.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5, 10, and 14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Heck (“Heck”) (US 2009/0162824 A1).
	Regarding claim 1: Heck teaches A method of controlling a server (Heck, [0112], where the system may be implemented as a server that transmits requested code through a communication interface, where the received code may be executed by a processor as it is received and/or stored in storage device or other non-volatile storage for later execution), comprising:
	receiving knowledge information from a first electronic device; storing the received knowledge information in a personal knowledge database corresponding to a user using the first electronic device (Heck, [0060-0062], where a set of QA experts can answer questions based on the question’s subject matter. Each expert e1 121, e2 122, e3 123, and e4124, has a corresponding knowledgebase (e.g., k1 125, k2 127, and k4 128 respectively) (i.e., “personal knowledge database”) that includes answers to questions on the topics each QA expert specializes in. Each of these knowledgebases are repositories of collected answers (i.e., “receiving knowledge information”) indexed on classifiers and/or features. See also Heck, [0075], where human experts can be a group of computer user that can answer the question (implying that the human experts use “a first electronic device” as claimed));
	transmitting a response to an inquiry to obtain the knowledge information to at least one second electronic device based on the knowledge information stored in the personal knowledge database, based on the inquiry being received from the at least one second electronic device (Heck, [0090] and [0095-0097], where a number of answers in a QA expert’s knowledgebase (i.e., “based on knowledge information stored in the personal knowledge database”) are identified as possible answers to a question (i.e., “inquiry”) received from a computer-user (i.e., “second electronic device”). The system calculates a confidence score for an answer, and decides whether to add the answer to the list of answers. Afterwards, the list of answers is displayed to the computer-user);
	receiving feedback information to the response from the at least one second electronic device (Heck, [0098-0099], where the computer-user (i.e., “second electronic device”) provides feedback by giving the users who had recommended the movie a thumbs up for their recommendation); and
	storing the knowledge information in a global knowledge database based on the feedback information (Heck, [0101] and [0103], where the QA robot detects the thumbs up the computer-user gave to other users, and compiles those answers so they can be analyzed (i.e., “based on the feedback information”). The list of best answers may be stored by a QA robot so that when a subsequent user asks a similar question, the QA robot can respond with a better answer. See also Heck, [0031], where the QA robot may store questions and their associated answers directly into its knowledgebase (i.e., “global knowledge database”) and retrieve that information when similar questions are subsequently asked). 

	Regarding claim 5: Heck teaches The method of claim 1, further comprising:
	transmitting the response to the inquiry and information on a probability that the response is true to a third electronic device based on the knowledge information stored in the global knowledge database and the feedback information based on the inquiry to obtain the knowledge information being received from the third electronic device after the knowledge information is stored in the global knowledge database (Heck, [0039-0042], where a user asks a subjective question such as “who is the greatest composer of all-time?” The QA robot may search its knowledgebase (i.e., “global knowledge database”) to find any previous information on classical music composers. If a previous question was asked that was similar to this one, the QA robot may determine the correct answer based on collective opinions, e.g., by retrieving questions and associated answers which had been stored into its knowledgebase and retrieving that information when similar questions are subsequently asked (Heck, [0031]) (i.e., “after the knowledge information is stored in the global knowledge database”). For example, the correct answer to the question may be based on majority vote (i.e., “based on…the feedback information based on the inquiry”), e.g., if a majority of users listed on particular composer as the best, then that composer is the most correct answer.
See Heck, [0078], where the list of answers derived by the decision maker is displayed on the same social network where the question was posed (i.e., “transmitting the response to the inquiry”). See Heck, [0076], where answers may be sorted and ranked according to the overall confidence level of each answer (i.e., “information on a probability that the response is true”). Note that because the confidence level is used to sort and rank the answers, this indicates that both the answer (i.e., “response”) and corresponding confidence level (i.e., “information on a probability that the response is true”) were transmitted). 

	Regarding claim 10: Claim 10 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.
	Note that Heck teaches A server configured to store knowledge information, comprising: a communication interface comprising communication circuitry; a memory configured to include at least one instruction; and a processor connected to the communication interface and the memory, and configured to control the server, wherein the processor is configured to execute the at least one instruction to control the server [to implement the claimed steps] (Heck, [0112], where the system may be implemented as a server that transmits requested code through a communication interface, where the received code may be executed by a processor as it is received and/or stored in storage device or other non-volatile storage for later execution. See Heck, [0104], where the computer system may include a bus or other communication mechanism for communicating information, and a processor coupled with a bus for processing information. The memory may be coupled to the bus, and may store information and instructions to be executed by the processor).

	Regarding claim 14: Claim 14 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Heck (“Heck”) (US 2009/0162824 A1).
	Regarding claim 2: Heck teaches The method of claim 1, wherein in the storing of the knowledge information in the global knowledge database, the knowledge information is stored in the global knowledge database based on the feedback information indicating that the response to the inquiry is true is equal to or greater than a first threshold value (Heck, [0031-0032], where the QA robot may learn to generate answers to questions by observing users as they respond to questions on a social network. Captured information is analyzed to determine how often a particular restaurant is listed among the answers. If a restaurant is listed several times by several different users (i.e., “feedback information”), the QA robot captures that information and can deduce that particular restaurant may be a good answer to the question (i.e., implying that some sort of “threshold value” is utilized, as claimed, since there is must be some threshold that must be passed to qualify as a potentially “good answer”). Similarly, expert opinions may be solicited, and combined responses may be deemed as the most correct answer (Heck, [0042]). The QA robot may store questions and their associated answers directly into its knowledgebase (i.e., “global knowledge database”) and retrieve that information when similar questions are subsequently asked).
	Although Heck does not appear to explicitly state that the “global knowledge database” stores the knowledge information when that knowledge information is equal to or greater than a first threshold answer (i.e., Heck does not appear to explicitly state that only those answers identified as possibly “good answers” are stored), one of ordinary skill in the art would have been suggested to modify Heck’s disclosure such that Heck’s knowledgebase (i.e., “global knowledge database”) stores the most likely “good answers” with the motivation of having the QA robot only maintain information that is more likely to be the correct answer, which (1) reduces the search time, (2) limits the amount of processing on each of the possible answers, (3) reduces the memory space, and (4) reduces the amount of data that needs to be transmitted to a user (e.g., instead of providing a user with all possible answers). 

	Regarding claim 11: Claim 11 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.


Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Heck (“Heck”) (US 2009/0162824 A1), in view of Pinckney et al. (“Pinckney”) (US 2011/0302117 A1).
	Regarding claim 3: Heck teaches The method of claim 1, but does not appear to explicitly teach further comprising: filtering the knowledge information stored in the personal knowledge database based on the feedback information indicating that the response to the query is true is less than a second threshold value.
	Pinckney teaches filtering the knowledge information stored in the personal knowledge database based on the feedback information indicating that the response to the query is true is less than a second threshold value (Pinckney, [0131], where content that is deemed objectionable, irrelevant, or low quality may be voted on (i.e., “based on the feedback information indicating that the response to the query is true is less than a second threshold value”) and removed from the system (i.e., “filtering the knowledge information”) (note that because there is a threshold for deeming content to have a certain characteristic such as relevant/irrelevant, high/low quality, thus Pinckney implies the existence of a threshold value). See Heck, [0090] and [0095-0097], with regards to the “personal knowledge database”, i.e., where the knowledge information was derived from experts’ knowledgebases (i.e., “personal knowledge database”)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Heck and Pinckney with the motivation of filtering out feedback from users who give incorrect feedback (Pinckney, [0105]), which would mislead other users; such filtering thereby increases the accuracy of the rating system and increases trust in the informational reliability and trustworthiness of the system.

	Regarding claim 12: Claim 12 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.


Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Heck (“Heck”) (US 2009/0162824 A1), in view of Myslinksi (US 2013/0031574 A1).
	Regarding claim 4: Heck teaches The method of claim 1, but does not appear to explicitly teach wherein the response to the inquiry includes at least one of information indicating that the response is a personal opinion and information indicating that the response is fake. 
	Myslinski teaches wherein the response to the inquiry includes at least one of information indicating that the response is a personal opinion and information indicating that the response is fake (Myslinski, [0035], where a question is analyzed to determine if the response is valid, where answer comment may be flagged as “spin”, “unresponsive”, “questionable”, or the like, since technically the answer to the question is true, but the point of the question has not really been answered. See Myslinski, [0178], where different tweets are indicated as factually correct, factually incorrect (i.e., “fake”), spin, opinion, hyperbole, or any other characterization).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Heck and Myslinski with the motivation of allowing viewers of the information to be sure they are receiving accurate and truthful information (Myslinski, [0213]).

	Regarding claim 13: Claim 13 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.


Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Heck (“Heck”) (US 2009/0162824 A1), in view of Yoshida et al. (“Yoshida”) (US 2011/0302098 A1).
	Regarding claim 6: Heck teaches The method of claim 1, but does not appear to explicitly teach wherein the global knowledge database is provided in a plurality of user groups, in the storing, the knowledge information is stored in a global knowledge database corresponding to a user group to which the user using the first electronic device and a user using the second electronic device belong.
	Yoshida teaches wherein the global knowledge database is provided in a plurality of user groups, in the storing, the knowledge information is stored in a global knowledge database corresponding to a user group to which the user using the first electronic device and a user using the second electronic device belong (Yoshida, [0086], where the system is a multi-tenant system in which data for multiple tenants (i.e., “user groups”) may be stored in the same physical data object, where tenant data is arranged so that data of one tenant is kept logically separate from another (i.e., in this way, each tenant, or “user group” has data corresponding to that tenant stored in the same physical data object). See Yoshida, [0044-0045] and [0053], where a web database (i.e., “global knowledge database”) may store content of the forum comprising of questions and answers, where only certain users, such as employees of the multi-tenant database system, are given access to perform various functions including sharing information and searching within the forums (Yoshida, [0071]) (i.e., since only members of the same group are allowed access to these internal forums, this indicates that the “user using the first electronic device”, i.e., who provided the information, is in the same member group as “a user using the second electronic device”, i.e., who is searching for information)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Heck and Yoshida (hereinafter “Heck as modified”) with the motivation of allowing users who are connected by one or more specific types of interdependency to collaborate and share information within their network (Yoshida, [0048]), which may also allow users to post questions to a forum and letting peers reply, or allow users to search previously posted questions similar to their own, thereby reducing the burden on customer support staff (Yoshida, [0049]).

	Regarding claim 7: Heck as modified teaches The method of claim 6, further comprising:
	transmitting the response to the inquiry to a fourth electronic device based on the knowledge information stored in the global knowledge database corresponding to the user group based on the inquiry to obtain the knowledge information being received from the fourth electronic device used by another user belonging to the user group (Yoshida, [0068], where the server receives a search term or category, searches the categories table for the category, and uses pointers to the forum database to retrieve forum conversation from the forum database (see Yoshida, [0066], where the web database (i.e., “global knowledge database”) can store the forum database; thus in this manner, the “forum database” corresponds to the claimed “global knowledge database”). See Yoshida, [0049], where users may search for answers in the knowledge base and post questions or replies in the forum. Users may also search the forum for prior questions and answers that relate to the user’s concerns. See Yoshida, [0053-0054], where access to the internal forum and internal knowledge base may be restricted to employees of the multi-tenant database system (i.e., “user group”). Additionally, the system may return a search result to a user (i.e., “transmitting the response to the inquiry”)). 

	Regarding claim 15: Claim 15 recites substantially the same claim limitations as claim 6, and is rejected for the same reasons.

	Regarding claim 16: Claim 16 recites substantially the same claim limitations as claim 7, and is rejected for the same reasons.


Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Heck (“Heck”) (US 2009/0162824 A1), in view of Palm et al. (“Palm”) (US 2012/0197979 A1).
	Regarding claim 8: Heck teaches The method of claim 1, but does not appear to explicitly teach wherein the storing includes: transmitting an inquiry message inquiring whether the received knowledge information is stored in a personal knowledge database corresponding to the user using the first electronic device to the first electronic device; and storing the received knowledge information in the personal knowledge database corresponding to the user using the first electronic device based on a confirmation message being received from the first electronic device.
	Palm teaches transmitting an inquiry message inquiring whether the received knowledge information is stored in a personal knowledge database corresponding to the user using the first electronic device to the first electronic device; and storing the received knowledge information in the personal knowledge database corresponding to the user using the first electronic device based on a confirmation message being received from the first electronic device (Palm, [0089], where the centralizing server includes a profile repository (i.e., “personal knowledge database”) including one or more profiles associated with each user or user device that have opted for personalized recommendation services provided by the centralizing server. An opt-in process (i.e., “transmitting an inquiry message inquiring whether the received knowledge information [should be] stored in a personal knowledge database corresponding to the user”) can be implemented for users to provide explicit consent to participate in such vote storing and analysis (i.e., “storing the received knowledge information…based on a confirmation message being received from the first electronic device”)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Heck and Palm with the motivation of allowing users to maintain their anonymity and privacy, which may provide an extra layer of security (e.g., information that is not provided, cannot be stolen or exploited by others).

	Regarding claim 9: Heck teaches The control of claim 1, but does not appear to explicitly teach further comprising: filtering the knowledge information in the personal knowledge database based on the knowledge information obtained from the first electronic device including one or more of antisocial information, personal information, or fake information.
	Palm teaches filtering the knowledge information in the personal knowledge database based on the knowledge information obtained from the first electronic device including one or more of antisocial information, personal information, or fake information (Palm, [0039-0040], where a user may enter a vote for a content item. Vote submissions may be anonymized in one or more ways before they are stored or used, so that personally identifiable information (i.e., “personal information”) is removed (i.e., “filtered”)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Heck and Palm with the motivation of allowing users to maintain their anonymity and privacy, which may provide an extra layer of security (e.g., information that is not provided, cannot be stolen or exploited by others).

	Regarding claim 17: Claim 17 recites substantially the same claim limitations as claim 8, and is rejected for the same reasons.

	Regarding claim 18: Claim 18 recites substantially the same claim limitations as claim 9, and is rejected for the same reasons.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601.  The examiner can normally be reached on M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
5 June 2021




    
        
            
        
            
        
            
    

    
        1 In re Comiskey, 499 F.3d 1365 (Fed. Cir. 2007) (“[T]he patent statute does not allow patents on particular systems that depend for their operation on human intelligence alone, a field of endeavor that both the Framers and Congress intended to be beyond the reach of patentable subject matter....[I]t is established that the application of human intelligence to the solution of practical problems is not in and of itself patentable”).
        2 See SAP Am., Inc. v. InvestPic, LLC, No. 2017-2081, slip op. at 14 (Fed. Cir. Aug. 2, 2018) (“What is needed is an inventive concept in the non-abstract application realm. . . . [L]imitation of the claims to a particular field of information . . . does not move the claims out of the realm of abstract ideas”).
        3 Bascom Global Internet Services, Inc. v. AT&T Mobility LLC, 827 F.3d 1341 (Fed. Cir. 2016) (“filtering content is an abstract idea because it is a long-standing, well-known method of organizing human behavior, similar to concepts previously found to be abstract”).
        4 Alice Corp. v. CLS Bank Int’l, 573 U.S. __, 134 S. Ct. 2347 (2014) at pp. 15 (“Using a computer to create and maintain ‘shadow’ accounts amounts to electronic recordkeeping—one of the most basic functions of a computer. See, e.g., Benson, 409 U.S. at 65 (noting that a computer ‘operates…upon both new and previously stored data’). The same is true with respect to the use of a computer to obtain data, adjust account balances, and issue automated instructions; all of these computer functions are ‘well-understood, routine, conventional activit[ies]’ previously known to the industry (Mayo, 566 U.S., at __ (slip op., at 4). In short, each step does not do more than require a generic computer to perform generic computer functions”).